,   -




                        OFFICE   OF    THE   ATTORNEY     GENERAL     OF   TEXAS
                                                 AUSTIN




        Honorable       T. D. Sanaing
        COUity     Attornsg,     HtInSrOrd   COUntJ
        S~earmn,        Taxas


        Dear   Sir1




                                                                    on raquaat     of Ootober   10,



                                                                    tlonmay ba &an
                                                                    of tha Comdm-
                                                             Tsxaa, pasaod 8nd *a-
                                                           &     1932, 18 hera now



                                             PRESCRIBINO  DUTIES OF TH6: O?-
                                              IR REFERE;NClI.THKRPIGTO.


                                       on the 14th day or Bepteabber,      lQ2Q,
                                       bald ti the    Spearman  Indopendsnt   Road
                                    aby the iO8UMo@      of bond8 in tha azount
                     OS $240,000.00  wore authorlxad     for the pux’posa of the
                     oonstruotion,  caaintmnnoa     and operation   or a~oatlamird,
                     (gnwld    or paved roads 4nd turnpikea,      or in al4 theroof;
                     and

                           **Whoroam,    on the    2lst day of Maroh 1930, tha Oom-
                     dsslonars     Court ade     an order suthorlrlng     tha fssuanos
                     of $60,000.00     and later on tha 3rd day of Fobruary,          1931,
                     the second awla       of bondm In the naount      of  $60,000.00
                     0r  bond6 were iasuttd,     mnklng a total or $120,000.00        or
                     the )240,000.00     bond   llttotion beine i66Ud,     learln~
lipnorabl.      T. 0. Anolng,           palg 2



        ~110,000.00      worth   of the        boondo rhloh       ha-0     not boon        lo-
        luea ~~a nd
                       w*Yhero~m, the Commiooloaoroa0urO                         or     Xauaford
        County, Voxmm, 4oolro to anooltho                        $UO,OOO.OO worth of
        bondm whioh hr*o.sot boon 18ouodg




                       "A8 I 800 the rttet                tha prrnnt ma8l8~:onon
        Court    of   8alA   Ooanty      i8   ooaSroat8dwith             thrn         qtlootlon88


                       .l. Dl&    tko     Caaaluioaera           Coart     oa 8ho htm
                ~oreul(L:4~~tho               authority     to    uke      an4        entar   or
                raoord   la o hor       6o r 2
                   *‘r. It idh order ia ~Oid,~“th.~ OIBth. bal-
                MOO0f #tbi)er9 iB th0 MiOUnt Oi $l~o,OOO~OO
                ltill bo imao            ud      8oldt
                     -8. If raoh bond* mannet bo   lwaad, tlna
                m& x lbtk oOomlmloau8     Qo ur oto lla nllootlon
                in lala rod airtriot  t4 detordno whather or mat
                ths balumo of 8aoh road bond8 8lW.l be rerokd
                or eulwlld?




                       *Still    I toorth quootloa muot lm lmtar~r

                      "4. If an lleotlon lo omllo4 and the voter8
                lbnuld    vote agrlnot oona~lllng the bond8 orduod
                 loouoa in the ori&nd lleotloa, thma 00uia      the
                 Com&oslonero*     Court losuo the balonoa of oald
                'bon&o an6 l.Ll ma=?
                       I. + .I
                 eo llnd no provl8lon      in  tr.a law,          either  at tn.3 tlm
ths above or&r      w18 entorod, or at the preeent                 time, authorlrlng
ths Coxnl8olonsr8~     Court   of n OOUflty to entar              an order revoking
or o8noellng a logally authorized          bond 188~.              The Commlaolonsro~
Court,  bolng a oourt of llmltod jurl8dlotlon,                    18 mnlln~d   otrlotly
to tha authority     oonferrod   upon that     Court   by         the Legiolaturo.

                    In the oaoe of Orr,           et al., T. bGsrs, et al.,            47 9.
W.   (Ed) MO,       the Taxarkaua Court           of Civil ~ppeal8 said:


                    l l The
                    “*       bonds arnnot bo rwobd        or oan-
        oelled      by
                    a nylg o no yunlooo   Cha porrr   to do l o 18
        oorUorr~4   by l~glolatlvo    authority,    and any doubt
        am to the lxlotonoo     o r 8uoh power 18, under roll-
        latabllahmd    rlnolploo,    re8alrad  against it.8
                          P
        e x l8tsno o .        l   l”




               Therefore,   in reply to 9uootlon N0. 1, it 18 the oglnlon
of this  deprtzmnt    that the Commi88loner8  * Cour8 0r Enn8ronl County,
Toxm,   had no authority    to antu  the order revoking or canceling the
4120,000 authorire     bonda.

              Elowersr, wo oall your                 attention  to the raot that in
1958, the Leglalaturo   paseed a law                 8attlng up prooedura whereby 8uoh
road bond8 oould be legaLly reroked                   and oanoelad.   Chapter 31, Aot8
1938,   3rd    C. S.,    iutlole       764a,    Vunon~o   ‘hmotated        Clrll   Statute8.
(Pirootlro      data,    Sopteabrr        ar,   10%).     hia   Artl01e       reads,   in part,
aa r0u0w8:


                  *+ l l doetloa     1.     Ia’ the event any road
          b o ~do voted or luua do r l4-portion               or ouoh road
          bonds voted or authorlmd           by a oounty,        polltioal
          subdlrloloa    or e~rin~e     diotriot      or   the oounty,
          rmaln    unsold at the tlmo of pao8age of this Aot,
          then the Comaiooioner8*        Court aa         upon it8 own
          motion or upon petition        or    not -3 088    than  rmy     (50)
          or P majority 0r tha qdirid               prowrty       taxpaying
          vo tor8 thoroor , am shown by the rsoordo               of the oounty
          tax ooll~otor,     8hall   order     an sleotlon to determine
          whether 0r not broad              baud8 shall be reYOked          01
          0anoelled.     Aoh     llaotlon shall be ordorod,            hmld
          ana oonduoted    in tha 8amm form and mannor aa that
          at which eu0h b05d8 war0 orlglnally authorized.
          I( . .I
               By the authority   of thim ltmtutm,       tha Cornmimmlonorm~
Court, mmy, upon lta own motion, omll an mlmation,             or upon thm
petition or rirty (SO) or a mjority          0r the qualiried       property
taxpaying votorm,     sh a llo r dera nlloatlon.      Theruon,        in reply
to your third qumation, we lro of the opinion            that it la In the
4Imormtloa    or thm Commlmmlowrm    * Court   whether    or not they oall
mn llootlon to ravokm or mmnoml maid bond..            However,     ii rirtr     (30)
of the qualiflod     property taxpaying rotara        or a maforlty of the
qadirid    pmpmrty     taxpmyln6 votmrm,     pmtI8loa    thm Court,     it   WOUND
bm mandatory     upon them to oall much aa llootloa.


                  In nply         to ~ummtlonm   lfom.   a   md   4, wo qwte      from th0
Buprmm    Court     of   Tuam,       la ttm oam     of City of Howton           v. YoCraw,
lls 8. w.      (au) lRlS:


                  “* l   +   It    m4oma   to ba fieldin the       JJJJ    or
         City o f Au&in           v.Va lle,
                                          lupra,         Cohen    v.city    oi
         bumton,   luprm, utd ~lmQin&StItrmr   Road Building
         co. v. Clammtmin,Tu.C~V.ARR.     ?a a. 1. 819, that,
         where authority  to immue bosdm la8 bon oonferrd
         on a gotam%     body by mn llmotIoa ordmrmd  and hmld
         rOr   that pUXpOJe,   muoh gorernlng      body mmy mxmroImm
         auoh authority     and l~aaa muah bonda within a rwmoa-
         able   tlnv after muoh elsotloa.         On thm other hand,
         thorn. mW     authoritiem, in eiioot, hoLd that the
         Guomtioa am to what is a reamonablm           or unrmnaonmblm
         lmn&h    of tlim oannot always ba detormlasd            by thm
         lmngth 0r tiso mlonm, but that all of the murroun4Ing
         r80t8   and olrournstanomm mumt bo taken into oonmldsra-
         tion.    In the oaae at bar tlu orI&ml           lleotlon to
         Imaum thou     bonda waa hmld In 19JZ7. About mix ymarm
         later    oa August   86,  1933,  at  an liaotIoa       ordared    lnb
         &oLl in thm olty on the qwatloa,           thm puallfled       property
         taXpayIng rotor8     thermoi again lxproaaod        it    mm their
         domlre that tlmmo     bond8 mbuld     k    188~04, awl thm olty
         &Ju    OOll8tNOtd, atO. The ordInmno* prorldlng ror ttm
         IJ~UMO~    of thamo bond8 waa pammod on January              3, 19S8,
         l llttlo   aor. thmn four ymmra Uter          the llmotlon Or
         august   86, 1953.    It thum appear8      thmt not ten yeara,
         but only a little morm than four year8 harm elapsed
         llnom thm 18e lxprmmmlon        0r the qualiriea         property
         tarpmylng votera on the queatlon.           We 40 not under-
         mtand that the Attorney       tinera    l rmn  contandr      that
         a~ unreamonable     length of tills ham elapsed          mlnoe the
         ehoti0n    0r Auau8t is, 1933.       Furthermore,        wb hold,
         ama matter or law, tbut the lays. or a 11tt1. Lwre
          than four yeera user      the r:lOts anil clrcu:nstanceo of
         this oase is not unruauouhbia.          In this ccnneotlon,
         we OHAL attautlon     to IA!!*f.lct r.rwt during a pirt of
          t:.13 tlae the c0untr.y end city were in <rant fLnnnoln1
         mtroam.    Further it 1s shown that during mOJt Or thla
         tlma the olty hma been negotiating         with the federnl
         gorsrnment   ror J Imdmral grant to ala it in bullding
         a olty hall.    This foboral grant hma IY)W boon (panted
         in th   SUP  Or $su,ooo.    tie think that, whoa the olty
         had J roamonabla    hopm of a o o u r lng lo large a grant,
         It was JuatIfIod la waiting for tht          event.+ * +*


                 [Indoortha faOt8     @Ub&i$%e&in       your     rmquamt,    JiXtJOn
y o a r ah a velhpMa     mlaoo   thm bonds wora aathorILed.              It ham JlWJyJ
bmon tha oontmntlon       of thm Bond Dlrlalon         of this Dmpcrrtment that
bonda thla old lbould iwt bm Jppi%wJd            boomum         in u=JJJOnJblJ
langth of tti       hd   llapaed alnoa     tha authority         to lamurn them waa
granted by thm quaUfl@d          property   taxpmging rotmra of thm dlmtrIct
at an Jlaotlon hold for that purpose.                NJ bmllatm that tlm authority
im 1 OJtOf beoomea izlo p er a tiva     if it is not lx o r o la ed       b y th e g m .m-
in& body within a roamonmbla          length of tifmm mftor luoh Jlmotlnn.
Wa alao bmllarm that In llxtmen pars             the projoot rhlmh tha~.votJrg
bad In mind had bomn 00ap1Jt.6          with tha pl?OOMdJ          from   th. bondm
IDJUJd,frCUE    J Tmdmral grant, or rrom aonm other 80ume,                   or that
the    rojoot   had boon abandoned.        Wo bmllmrm      that tha faob that          tha
COJ    aaloaera~ Court Jntermd tha order oanomllng the authorization
of the bonds aftar $180,000          had bean lamuad an4 aold, although
aaia ordu      was roia, uopld bo Jriaanoo or tha raot thmt the purpoao
ror which the bona8 were luthorlxmd hmd bama wlotmd,                         or that
tha projoot had beoa abandoned.              ~43 adsit     thpt     ii th0 qdiri0d
voter8    voted agalnat oanoJlIn8       and revoking the old bonds It would
rtrmngthmn     the propoaItIon     that thay oould bo iuumd              at this lat.
btmi     but ii the    qaaliilad   property taxpaying rotors had wanted
thm bon&laauJd,        or had thought tha pro+&             had a&      been   momplmtod
or abandoned, they oould ~JTJ m~ndmmusod thm Cm-&maIonsra*                         Court
at any time during thm airteen year8 to .laauethe bonda.
                   Thm        oa808   abort hold that thrao (3) ana iire (5)
                                      0itd
yoarr   la rwt an unmuom         blm lapso.      T~J city 0r Xouaton   cnmJ   rinda,
am 8 amttor or law, that tha lapam 0r a llttlm tvr*              than  r0ur gears,
under thb iJOt      and olmuaatanoJa         0r  thmt amam, iJ not an unreason-
able length or thJ,        but   wo believe     that llxtoon (10) Years     iJ an
llzu-JaJon~blJ   lapse 0r tim       based   on the surroundln8    racta and air-
mua8tanoJm     Jmt out  In   your  roqummt.       Thermforo,  your second and
fourth qUeStiOn       arm answer&       in the nsaatlrm.

                   I,+.     JusgJJt     that      lr   the road   distriot  de8irOs t0 imtlum
nmw bonda    for          tha purpoaa          0r the oonatruotlon,     LnalntJnanoe an4
  Tom ruy traly
A?mmuT opImAI#or TEKAB